Citation Nr: 1750859	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for left knee disorder, to include as secondary, to service-connected degenerative joint disease (DJD) of the left hip.

2.  Entitlement to service connection for nerve and balance disorder, to include as secondary, to service-connected DJD of the right hip.

3.  Entitlement to service connection for bilateral extremities disorder, to include as secondary, to service-connected DJD of the right hip.

4.  Entitlement to service connection for low back disorder, to include as secondary, to service-connected DJD of the right hip.

5.  Entitlement to service connection for bilateral thigh disorder, to include as secondary, to service-connected DJD of the right hip.

6.  Entitlement to service connection for urinary tract disorder, to include as secondary, to service-connected DJD of the right hip.

7.  Entitlement to service connection for residuals of pelvic/hip disorder, to include numbness of feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1955 to May 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In March 2016, the Veteran attended an informal conference at the RO.  A conference report has been associated with the claims file.

The Veteran was scheduled for a videoconference hearing in January 2017 and again in September 2017.  The Veteran withdrew his request in timely correspondence dated in August 2017. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left knee disorder, to include as secondary, to service-connected DJD of the left hip; entitlement to service connection for nerve and balance disorder, to include as secondary, to service-connected DJD of the right hip; entitlement to service connection for bilateral extremities disorder, to include as secondary, to service-connected DJD of the right hip; entitlement to service connection for low back disorder, to include as secondary, to service-connected DJD of the right hip; and entitlement to service connection for bilateral thigh disorder, to include as secondary, to service-connected DJD of the right hip are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Urinary tract disorder was not manifest during service, is not attributable to service, and is not related (causation or aggravation) to a service-connected disease or disability.

2.  Residuals of pelvic/hip disorder, to include numbness of feet, were not manifest during service and are not attributable to service.


CONCLUSIONS OF LAW

1.  Urinary tract disorder was not incurred in or aggravated by active service and are not due to, or the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102. 3.159, 3.303, 3.307, 3.309, 3.310(a)-(b) (2017).

2.  Residuals of pelvic/hip disorder, to include numbness of feet, were not incurred in or aggravated by active service and are not due to, or the result of, or aggravated by service-connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102. 3.159, 3.303, 3.307, 3.309, 3.310(a)-(b) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a May 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015);  see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2017).  The RO has associated the Veteran's VA treatment records, private treatment records and lay statements with the claims file.  Most of the Veteran's service treatment records (STRs) and service personnel records were damaged or destroyed in a 1973 fire at the National Personnel Records Center (NPRC), but many of the damaged records are partially readable.  Where records once in the hands of the government are irretrievably damaged or lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  No other relevant records have been identified and are outstanding.  The Board finds VA has satisfied its duty to assist with the procurement of relevant records.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2017).

In September and October 2012 and February 2016, the Veteran was afforded VA examinations for the issues noted above.  Therefore, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim.  See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2017);  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2017).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for DJD (degenerative arthritis), if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).

For a showing of chronic disease in service, there is required a combination of manifestations to identify the disease entity, and sufficient observation to establish chronicity at the time.  As DJD (degenerative arthritis) is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support a claim.  38 C.F.R. §§ 3.303, 3.309 (2016);  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection for arthritis may be granted if manifest to a compensable degree within 1 year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. § 3.307, 3.309 (2017).

Evidence

The Veteran contends that the injury/fracture that he sustained to his pelvic and hip regions at a rodeo in 1956, while he was on authorized leave from active service at Fort Lee, Virginia, is the proximate cause of a left knee disorder, nerve and balance disorder, bilateral extremities disorder, low back disorder, bilateral thigh disorder, urinary tract disorder, and residuals of pelvic/hip disorder.  At present, the Veteran is service-connected for DJD of both hips.

As noted above, the Veteran's STRS, including his entrance and separation examinations, were damaged in the 1973 fire at NPRC. However, records dated in June 12, 1956, August 20, 1956, and October 29 1956, are sufficiently readable to show that the injury occurred as reported by the Veteran and that he was hospitalized and diagnosed with a ring fracture of the pelvic area.  

A review of June 2002 to January 2004 medical treatment records from Dr. C., the Veteran's private physician, reveal that the Veteran sought treatment for a urinary tract infection.  Dr. C. noted the Veteran's report that he had had one urinary tract infection manifesting as burning sensations while urinating for the three days prior to a June 2002 examination.  Dr. C. also noted that the Veteran "[thought] that [he had] these symptoms on and off about for about one month."  The Veteran did not report concomitant back pain.  Dr. C. also noted that the Veteran's worked for a living as a cowboy.  Dr. C.'s medical records, in largest part, focused on treatment protocols for the Veteran's diabetes mellitus, type II.

In a September 2005 medical treatment record, Dr. K., a private physician, noted the Veteran's reports of a history of flank pain and a "question of UPJ obstruction" (uteropelvic junction obstruction).  She reported that he reported bilateral lower back pain, which was worse on the left side, noting that the Veteran stated that the pain was severe enough to inhibit walking.  A computerized tomography (CT) scan revealed that the Veteran had two small cortical cysts in his left kidney that appeared to be benign.  Furthermore, Dr. K. noted that the Veteran reported a history of kidney stones.  As to urination, Dr. K. opined that the Veteran experienced burning with urination, which Bactrim alleviated.  Other urinary complaints, according to Dr. K., included slow stream, some dribbling, voiding every 3-4 hours, and nocturia "times one."  At this time, the Veteran conveyed that he had sustained trauma to the urethra from horseback riding, especially "landing hard" on his saddle horn.

An October 2005 operative report from Dr. K. noted that the Veteran underwent procedures of urethral dilation; direct vision internal ureterostomy; and cystoscopy to treat his urethral stricture.  The operative report is silent as to any complications.  In a follow-up report of the same month, Dr. K. opined that she was able to insert a catheter all the way into the Veteran's bladder.  She also reported that the Veteran was instructed in methods of catherizing himself.

A review of May 2005 to July 2008 medical treatment records from Dr. C. show that the Veteran had diagnoses of uncontrolled diabetes mellitus, type II; mild prostatitis; nocturia; neck pain; lumbar back pain, flank pain; hematuria; and dysuria.  The Veteran also presented an enlarged prostate gland and hyperlipidemia.  Examinations reported that the Veteran was not in acute distress during this period of time.  As was the case in the earlier records, Dr. C.'s medical records, in largest part, focused on treatment protocols for the Veteran's diabetes mellitus, type II.

During February 2007, the Veteran's neighbor submitted a lay statement.  He wrote that the Veteran always favored one side when he walked with a limp.  He added that the Veteran's limp seemed to worsen "as the years have passed."

During February 2008, the Veteran's son submitted a lay statement.  He wrote that it had been a fact of life that the Veteran lived with pain, limping and favoring his right side.  The son also reported the Veteran's limp worsened when he traversed rough terrain.  Lastly, he wrote that he knew about the Veteran's fractured pelvis, highlighting that the United States Army knew about it but said that nothing could be done.  As a consequence, according to the son, the Veteran did not seek any treatment.

Also during February 2008, the Veteran submitted a lengthy lay narrative account of the events surrounding a 1956 Labor Day rodeo.  In pertinent part, he stated that a bronco bucked and whiplashed him so hard that his lower back "hit hard against the cantle board," before he was thrown to the ground.  He also described his course of treatment by a physician who is now deceased.  Opining as to a fractured pelvis, he contended that he developed numbness in his legs, dependence on his right hip, low back pain, balance, and knee problems.  The Veteran stated that he has not lived without severe pain since his 1956 rodeo-related injury.

In July 2008, the Veteran submitted an internet webpage from Cedars-Sinai Health System.  The page provided a description of pelvic fracture-symptoms; causes and risk factors; diagnosis; and surgical treatment.  The Veteran provided hand- written marginal notes, relating the first two categories to his own experiences.

A December 2009 medical treatment report from Dr. B., a private physician, opined that the Veteran presented with an "interesting history of an unspecified right proximal femur fracture."  He noted that the Veteran reported that he was treated in 1958 with some sort of traction and/or bed rest.  Furthermore, Dr. B. reported that the Veteran wanted his right hip and left knee pain service-connected (secondarily) to his service-connected injuries.  Dr. B. reported that the Veteran had no episodes of instability.  The Veteran had neither received injections nor physical therapy (PT).  As diagnostic impressions incorporating radiographic findings, Dr. B. provided mild right hip degenerative disease and moderate to severe left knee degenerative disease.

In August 2010, the Veteran's rodeo colleague submitted a lay statement.  He "certified" that the Veteran was injured at a rodeo in Lakeview, Oregon during the Labor Day celebration of 1956.  He stated that he visited the Veteran while he was hospitalized.  Furthermore, he wrote, "[w]hile I was not directly privy to medical information from [the Veteran's] doctor [. . .], I am aware that [the Veteran]had a broken pelvis and injured knee."

During November 2011, the Veteran's wife submitted a lay statement.  She reported that the Veteran entered a rodeo while on leave from service in September 1956.  She described the Veteran's fracture of his pelvis and that the Veteran experienced progressive problems, including back pain, disc deterioration, numbness of the legs, and a propensity for "stumbles and twists."  She wrote that he was experiencing current knee problems and episodes of falling.  Lastly, she noted that the Veteran had diminished strength, which precluded him from participating in rodeos.  Now, according to her account, he could only handle a gentle mount as a cowboy.
In September and October 2012, the Veteran was afforded a comprehensive examination as to his claimed disorders.  The examiner reviewed the Veteran's claims file and diagnostic imaging studies.  He also considered the Veteran's lay accounts of his medical history, conducted diagnostic testing, and provided a physical examination.

The examiner recapitulated past diagnostic impressions of: 1) DJD/degenerative disc disease (DDD) of the thoracolumbar spine with radiculopathy; 2) diabetic neuropathy of the feet; 3) right hip/pelvic fracture, DJD; 4) knee DJD; and 5) urethral stricture.  The examiner also opined as to the likelihood of the aforementioned diagnoses being medically attributable to the Veteran's service-connected DJD of the right hip.

As to the Veteran's contentions that he has nerve damage and pain and tingling of bilateral lower extremities; and loss of strength of bilateral thighs, the examiner opined that the above symptoms are related to the lumbar spine and its attendant nervous system.  Furthermore, there is no correlation of these conditions and right femur as a result of the in-service injury.  As to the Veteran's contention that urinary tract blockage as residuals of the pelvic/hip fracture, the examiner opined that there is no correlation of the fractured pelvis/right femur to the development, 40 years later, of a urethral stricture.  The stricture is most likely, according to the examiner, the result of a saddle horn injury sustained while the Veteran's worked as a cowboy.  Furthermore, the examiner stated that there is no reasonable explanation for a stricture of the urethra to have developed from the in-service injury.

The examiner provided specific responses addressing the etiology of the other claimed disorders.  He opined that is at least as likely as not that the Veteran's DJD of the right hip is medically attributable to the pelvic/hip fracture noted during service in 1956.  As a rationale for this finding, he noted that the DJD of the right hip is a likely and expected progression of the pelvic/femur fracture which occurred in service.  Also, he opined that it is not as likely as not that the Veteran's DJD of the left knee is medically attributable to the pelvic/hip fracture and/or left knee injury described as occurring during 1956.  As a rationale for this finding, he opined that no objective evidence, other than a lay statement, mentions a knee injury.  Moreover, the medical evidence of record shows a hiatus of 10 years with no left knee injury while the Veteran worked as a cowboy.  Furthermore, he opined that it is not as likely as not that the Veteran's DJD of the left knee was medically resultant from, or permanently aggravated beyond natural progression by residuals of the in-service pelvic hip fracture for the same reasons.

As mentioned above, the Veteran attended an informal conference at the RO in March 2016.  The Decision Review Officer reported that the agreed-upon actions from the conference consisted of: 1) a VA medical addendum for the hips; 2) an increased evaluation of the right hip to 10 percent disabling; and 3) issuance of a statement of the case (SOC) and a supplemental statement of the case (SSOC).

In February 2016, the Veteran was afforded a VA examination focusing on hip and thigh conditions.  The examiner reviewed the Veteran's claims file and imaging studies, considered the Veteran's lay account of his medical history, and provided an in-person examination.  The examiner provided a diagnostic impression of DJD affecting both sides, noting that the Veteran had current symptoms of pain with walking "right more than left," and worsening pain according to usage.  The examiner provided comprehensive diagnostic testing and evaluative measuring to determine the current severity of the Veteran's DJD.  As to bilateral hip residuals, upon review of x-ray imaging, the examiner provided findings of no identifiable acute fracture or dislocation, noting that there is probably mild degenerative change with suggested slight superior medical joint space loss.  The overall impression, according to the examiner, "suggested mild degenerative change."  As to the bladder, the examiner reported that a rounded density in the pelvis is presumed to represent a distended bladder.

Analysis

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for a urinary tract disorder, to include as secondary, to DJD of the right hip as well as service connection for residuals of pelvic/hip disorder, to include numbness of feet are not warranted.
As noted above, a Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection (nexus) between his service and the disability.  See Shedden, supra.

In reaching these conclusions, the Board has carefully considered the Veteran's (and other lay assertions) in the evidence or record.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469-79 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Clearly, the Veteran is competent to report the onset and discomfort of burning sensations during urination and the onset of numbness in his feet.  The Board finds that the Veteran's lay accounts are also credible and probative.  Nevertheless, determining the potential causes of a urinary tract disorder, to include as secondary to DJD of the right hip as well as service connection for residuals of pelvic/hip disorder, to include numbness of feet -two disorders involving in-depth knowledge of urology, orthopedics, and endocrinology are beyond the scope of lay observation.  See id.  Thus, determinations as to the etiologies of the Veteran's disorders are not susceptible of lay opinion and require highly specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board);  Layno, supra.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertion (as well as those of his neighbor, son, rodeo colleague, friend, and wife) do not constitute competent evidence concerning the etiology of these two disorders.  See 38 C.F.R. § 3.159(a)(1) (2017) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").

As to the issue of residuals of pelvic/hip disorder, to include numbness of the feet, the September/October 2012 VA examiner opined that the Veteran had been diagnosed with diabetes mellitus, type II, which is not service connected.  In light of this diagnostic impression, review of the claims file, and physical examination of the Veteran, the examiner provided a finding that the Veteran had diabetic [peripheral] neuropathy of the feet.  Diabetic peripheral neuropathy, according to Dorland's Illustrated Medical Dictionary, 1268 (32d Ed. 2012), "is any of several types of polyneuropathy seen with diabetes mellitus [...] The most common kind is a chronic condition [...][that] affects first the nerves of the lower limbs."  The Board assigns great probative value to the examiner's finding as to the etiology of the Veteran's numbness of the feet, as it is based upon personal examination of the Veteran, is informed by the examiner's skill in analyzing data, and provides a medical conclusion and rationale.  See Guerreri v. Brown, 7 Vet. App. 467 (1993). 

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's urinary tract disorder was caused, or aggravated, by his service-connected DJD of the right hip.
As discussed above, the Veteran is competent to report symptoms of burning sensations during urination and the onset of these symptoms, which the Board finds credible.  However, with respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's urinary tract disorder was caused, or aggravated, by his service-connected DJD of the left hip.  In this respect, the September/October 2012 VA examiner opined that there is no correlation of the fractured left hip to the development of the Veteran's urethral stricture 40 years later.  Correlation here means: "the degree to which one phenomenon or random variable is associated with or can be predicted from another."  See Dorland's at 420.  The Board assigns great probative value to the examiner's finding as to a lack of correlation, and hence service connection on a secondary basis, for the reasons articulated above.  Id.

Here, the weight of evidence of record is also against finding that the Veteran's urinary tract disorder initially manifested in, or is otherwise related to, his active service,  The first evidence of urinary tract disorder occurred in 2002, 46 years after the Veteran's active service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and his private medical treatment in 2002, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current urinary tract disorder and his active service

The preponderance of evidence is against the Veteran's claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5.107(b) (West 2014);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for urinary tract disorder, to include as secondary to service-connected DJD of the right hip, is denied.

Entitlement to service connection for residuals of pelvic/hip disorder, to include numbness of feet, is denied.


REMAND

Before a decision can be reached on the Veteran's service connection claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2017).

As stated above, the Veteran seeks service connection for left knee disorder, to include as secondary to service-connected DJD of the left hip; nerve and balance disorder, to include as secondary to service-connected DJD of the right hip; bilateral extremities disorder, to include as secondary to service-connected DJD of the right hip; low back disorder, to include as secondary to service-connected DJD of the right hip; and bilateral thigh disorder, to include as secondary to service-connected DJD of the right hip.  The Board finds that the evidence of record needs additional development in order to adjudicate these claims effectively.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request all records of VA outpatient treatment, if any, for the Veteran since February 2016 and associate them with the electronic claims file.

2.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA examination with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the examiner's report must note review of the claims file.  

The Board requests that the examiner first interview the Veteran to clarify exactly what manifestations he currently experiences as a left knee disorder; a nerve and balance disorder; a bilateral extremities disorder; a low back disorder; and a bilateral thigh disorder and whether any first manifested at the time of the 1956 rodeo accident or any other time in service or arose after service as caused or aggravated by the pelvic and hip disorders.  The examiner is encouraged both to elicit the symptoms and manifestations of these respective disorders from the Veteran and to ascertain why the Veteran believes that these disorders are secondary to service-connected DJD of the left or right hip.

Following this interview, the examiner should provide a thorough description of the body areas implicated in these disorders and then conduct a physical examination of these areas to ascertain the clinical nature of each disorder
Diagnostic testing deemed necessary should be conducted.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including onset of symptoms, continuity of pain, and discernable or observable symptomatology.  If there is a clinical basis to support or call into doubt the symptomatology provided by the Veteran, the examiner should provide a fully reasoned explanation.

Upon completion of the above, the examiner is asked to provide the following opinions:

(a)  Whether it is as likely as not (a 50 percent probability or more) that the Veteran's left knee disorder is attributable to any direct injury in service or, alternatively, is caused or aggravated by service-connected DJD of the left hip.

(b)  Whether it is as likely as not (a 50 percent probability or more) that the Veteran's nerve and balance disorder is attributable to any direct injury service or, alternatively, is caused or aggravated by service-connected DJD of the right hip.

(c)  Whether it is as likely as not (a 50 percent probability or more) that the Veteran's bilateral thigh disorder is attributable to a direct injury in service or, alternatively, is caused or aggravated by service-connected DJD of the right hip.

(d)  Whether it is as likely as not (a 50 percent probability or more) that the Veteran's low back disorder is attributable to any direct injury service or, alternatively, is caused or aggravated by service-connected DJD of the right hip.

(e)  Whether it is as likely as not (a 50 percent probability or more) that the Veteran's bilateral thigh disorder is attributable to any direct injury service or, alternatively, is caused or aggravated by service-connected DJD of the right hip.

The examiner should provide a complete rationale for each conclusion reached.

4.  After completion of the above review of the expanded record, re-adjudicate the Veteran's claims.  If any determination remains adverse to the Veteran, the Veteran and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


